     Case 2:20-cv-00332-DGC-ESW Document 10 Filed 07/20/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Albert Salcido, Jr.,                             No. CV-20-00332-PHX-DGC (ESW)
10                  Plaintiff,                         ORDER
11    v.
12    CoreCivic Incorporated, et al.,
13                  Defendants.
14
15
16          Pending before the Court is Plaintiff’s Amended Civil Rights Complaint For
17   Damages (Doc. 9). Though Plaintiff has failed to comply with LRCiv 15.1(b) despite the
18   Court’s Order expressly referencing the requirements of the rule (Doc. 8 at 2), the Court is
19   able to discern through underlined additions in what way the Amended Complaint differs
20   from Plaintiff’s original Complaint (Doc 1). In the interests of judicial economy, the Court
21   will screen the Amended Complaint.
22          On February 21, 2020, the Court screened Plaintiff’s Complaint pursuant to 28
23   U.S.C. § 1915A(a) and required only Defendant Collins to answer. (Doc. 6 at 5). The
24   Court found that “Plaintiff fails to allege facts to support that CoreCivic promulgated or
25   endorsed a policy or custom that resulted in the alleged violation of Plaintiff’s
26   constitutional rights. He therefore fails to state a claim against CoreCivic, and CoreCivic
27   will thus be dismissed.” (Id. at 4). The Court further found that “Plaintiff has not alleged
28   that Defendant Stolc personally participated in a deprivation of Plaintiff’s constitutional
     Case 2:20-cv-00332-DGC-ESW Document 10 Filed 07/20/20 Page 2 of 2



 1   rights, was aware of a deprivation and failed to act, or formed policies that resulted in
 2   Plaintiff’s injuries. Accordingly, the Court found that Plaintiff failed to state a claim
 3   against Stolc, and Stolc was dismissed.” (Id.)
 4         Plaintiff has addressed through the additional allegations underlined in the
 5   Amended Complaint the deficiencies noted in the Court’s original screening Order.
 6   Therefore, the Court will require Defendants CoreCivic, Collins, and Stolc to answer Count
 7   One of Plaintiff’s Amended Civil Rights Complaint For Damages (Doc. 9).
 8         IT IS ORDERED:
 9         (1) Plaintiff must either serve Defendants in compliance with the applicable rules of
10             the Federal Rules of Civil Procedure, and the Local Rules of this Court, or seek
11             a waiver of service.
12         (2) If Plaintiff does not obtain a waiver of service of the summons or complete
13             service of the Summons and Complaint on Defendants within 90 days of the
14             filing of the Amended Complaint or within 60 days of the filing of this Order,
15             whichever is later, the action may be dismissed. Fed. R. Civ. P. 4(m); LRCiv
16             16.2(b)(2)(B)(ii).
17         (3) Defendants CoreCivic, Collins, and Stolc must answer Count One of Plaintiff’s
18             Amended Civil Rights Complaint For Damages (Doc. 9) or otherwise respond
19             by appropriate motion within the time provided by the applicable provisions of
20             Rule 12(a) of the Federal Rules of Civil Procedure.
21         (4) All prior Warnings set forth in the Court’s original screening Order (Doc. 6 at
22             5) are affirmed.
23         Dated this 20th day of July, 2020.
24
25
26                                                    Honorable Eileen S. Willett
27                                                    United States Magistrate Judge

28


                                                -2-
